Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US Publication 2020/0229206 A1) in view of Zavesky et al. (US Publication 2018/0035306 A1).
Regarding claim 1, Badic discloses a method for simulating a dynamic hybrid network (a combination of a network of moving cells 702, 704, 706, 708, 710, network access node 712 and central trajectory controller 714, and a core network, see Fig. 7, paragraphs 0279, 0283), the method comprising: 
modeling, at each time step in a time series (the central trajectory controller periodically re-executes the central trajectory algorithm, see paragraph 0326), a transmission supply of a mesh network of a plurality of moving stations on a plurality of aerial vehicles in flight (a plurality of moving cells 702-710, see Fig. 7, paragraph 0341; the moving cells are flying aerial vehicles such as drones, see paragraph 0288), including modeling point-to-point radio wave transmission capacity (the central algorithm may use channel statistics representing the aggregate capacity across the multiple radio links when determining the coarse trajectories and initial routings.  For example, if the data rate of a first available link of a moving cell is R1 and the data rate of a second moving cell is R2, the data rate of both links together is R1+R2, thus making the aggregate capacity additive, see paragraph 0341); 
modeling capacity demand as a function of user distribution data and user behavior data (the central trajectory controller may estimate the capacity requirements of indoor coverage area based on the number of served terminal devices in indoor coverage area and the data usage of the served terminal devices, see paragraph 0517, served terminal devices are users, see paragraph 0356); and 
computing, at each time step, an aggregate network metric for the dynamic hybrid network comprising at least a throughput (the historical usage information that details usage of the radio access network by the served terminal devices can be throughput, see paragraph 0398).
Badic may not explicitly show the network is a “mesh network.”
However, Zavesky, in the same field of endeavor, teaches an unmanned aerial vehicle mesh network that includes UAVs which are configured to communicate with one another (see Fig. 2, paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Badic to become a “mesh network” as taught by Zavesky so that it would allow provide a wireless network where data is transmitted using mesh networking, where nodes send and receive data, and also serve as a relay for other nodes and each node collaborates in propagating data on the UAV mesh network (see paragraph 0026).

Regarding claim 2, Badic discloses the method of claim 1.
Badic also discloses the dynamic hybrid network comprises one or more fixed stations (network access node 712, Fig. 13, see paragraph 0279).
Badic may not explicitly show “the dynamic hybrid network comprises the mesh network.”
However, Zavesky, in the same field of endeavor, teaches an unmanned aerial vehicle mesh network that includes UAVs which are configured to communicate with one another (see Fig. 2, paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Badic to become “the dynamic hybrid network comprises the mesh network” as taught by Zavesky so that it would allow provide a wireless network where data is transmitted using mesh networking, where nodes send and receive data, and also serve as a relay for other nodes and each node collaborates in propagating data on the UAV mesh network (see paragraph 0026).

Regarding claim 3, Badic discloses the method of claim 2, further comprising modeling the transmission supply of the network relative to the transmission supply of the one or more fixed stations (the aggregate capacity across multiple radio links of the network is the sum of the data rate of each available individual radio link, including the backhaul radio link that is connected to the network access node 712, see Fig. 7, paragraph 0341). 
Badic may not explicitly show the network is a “mesh network.”
However, Zavesky, in the same field of endeavor, teaches an unmanned aerial vehicle mesh network that includes UAVs which are configured to communicate with one another (see Fig. 2, paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Badic to become a “mesh network” as taught by Zavesky so that it would allow provide a wireless network where data is transmitted using mesh networking, where nodes send and receive data, and also serve as a relay for other nodes and each node collaborates in propagating data on the UAV mesh network (see paragraph 0026).

Regarding claim 4, Badic discloses the method of claim 1, wherein the plurality of aerial vehicles comprises more than one type of aerial vehicle (unmanned aerial vehicles include autonomously piloted and remotely piloted, see paragraph 1451).

Regarding claim 6, Badic discloses the method of claim 1, wherein the mesh network comprises a heterogeneous network of two or more types of stations (outer moving cells 702-706, backhaul moving cells 708, 710, and network access node 712, see Fig. 7, paragraph 0279).
Regarding claim 14, Badic discloses a method for optimizing throughput (optimizing throughput, see paragraphs 0341, 1062) of a dynamic hybrid network (a combination of a network of moving cells 702, 704, 706, 708, 710, network access node 712 and central trajectory controller 714, and a core network, see Fig. 7, paragraphs 0279, 0283), the method comprising:
modeling a dynamic hybrid network, including modeling a transmission supply (the central algorithm may use channel statistics representing the aggregate capacity across the multiple radio links when determining the coarse trajectories and initial routings.  For example, if the data rate of a first available link of a moving cell is R1 and the data rate of a second moving cell is R2, the data rate of both links together is R1+R2, thus making the aggregate capacity additive, see paragraph 0341) of a mesh network of moving stations (a plurality of moving cells 702-710, see Fig. 7, paragraph 0341; the moving cells are flying aerial vehicles such as drones, see paragraph 0288) at each time step in a time series (the central trajectory controller periodically re-executes the central trajectory algorithm, see paragraph 0326), 
modeling capacity demand as a function of user distribution data and user behavior data, and computing an aggregate network metric comprising at least a throughput (the central trajectory controller may estimate the capacity requirements of indoor coverage area based on the number of served terminal devices in indoor coverage area and the data usage of the served terminal devices, see paragraph 0517, served terminal devices are users, see paragraph 0356);
providing feedback to a controller, the feedback comprising at least the throughput (the historical usage information that details usage of the radio access network by the served terminal devices can be throughput, see paragraph 0398); and
causing, by the controller, a change to one, or a combination of, a location, direction, and transmission strength of a station in the network (the central algorithm may use channel statistics representing the aggregate capacity across the multiple radio links when determining the coarse trajectories and initial routings, see paragraph 0341), the change configured to increase the throughput (manages its power control in a manner that provides for higher uplink throughput, see paragraph 1062).
Badic may not explicitly show the network is a “mesh network.”
However, Zavesky, in the same field of endeavor, teaches an unmanned aerial vehicle mesh network that includes UAVs which are configured to communicate with one another (see Fig. 2, paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Badic to become a “mesh network” as taught by Zavesky so that it would allow provide a wireless network where data is transmitted using mesh networking, where nodes send and receive data, and also serve as a relay for other nodes and each node collaborates in propagating data on the UAV mesh network (see paragraph 0026).

Regarding claim 17, Badic discloses the method of claim 14, wherein modeling the transmission supply comprises modeling point-to-point transmission between a plurality of stations in the dynamic hybrid network and a handset density (the central trajectory controller may estimate the capacity requirements of indoor coverage area based on the number of served terminal devices in indoor coverage area, see paragraph 0356; the aggregated capacity can be determined on the available multiple radio links in the fronthaul, see paragraph 0341).

Regarding claim 18, Badic discloses the method of claim 14, wherein the station is located on an aerial vehicle (moving cell 702, see Fig. 7, paragraph 0277; aerial cells are cell-equipped drones, see paragraph 0275).

Regarding claim 19, Badic discloses the method of claim 18, wherein the aerial vehicle is part of a fleet of aerial vehicles carrying the mesh network of moving stations (moving cell 702 is part of a plurality of moving cells 702-706, see paragraph 0277, 0275).

Regarding claim 20, Badic discloses the method of claim 14, wherein the station is part of a self-organizing network (SON) and is configured to adjust an antenna characteristic in response to information received from another station (central trajectory controller generates propagation pathloss based on the radio measurements reported by the served terminal devices and mobile access nodes, see paragraph 0470; the mobile access points may use the propagation pathloss data to control beamsteering directions for their antenna system.  For example, by steering the antenna beams into indoor coverage area through low propagation pathloss areas, mobile access nodes may improve link strength and consequently increase the optimization criteria, see paragraphs 0507-0508). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US Publication 2020/0229206 A1) in view of Zavesky et al. (US Publication 2018/0035306 A1), and in further view of Sun et al. (US Patent 9,622,277 B1).
Regarding claim 5, Badic and Zavesky disclose the method of claim 1.
Badic may not explicitly show “the mesh network comprises a homogeneous network of LTE stations.”
However, Sun, in the same field of endeavor, teaches “the mesh network comprises a homogeneous network of LTE stations (homogeneous high-altitude-balloon network where all of the balloons in the network communicate with nearby balloons and with ground stations over LTE links, see col. 4, lines 48-58).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “the mesh network comprises a homogeneous network of LTE stations” as taught by Sun so that it would each balloon to communicate with one another and with ground stations using LTE links (see col. 4, lines 48-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US Publication 2020/0229206 A1) in view of Zavesky et al. (US Publication 2018/0035306 A1), and in further view of Gopalakrishnan et al. (US Patent 9,524,648 B1).
Regarding claim 7, Badic and Zavesky disclose the method of claim 1.
Badic may not explicitly show “modeling multi-station interference among the mesh network of the plurality of moving stations.”
However, Gopalakrishnan, in the same field of endeavor, teaches “modeling multi-station interference among the mesh network of the plurality of moving stations (communication links between UAVs of a mesh network may utilize particular modulation schemes such as frequency hopping and spread spectrum to reduce interference, see col. 4, lines 63-67, col. 5, lines 1-6).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “modeling multi-station interference among the mesh network of the plurality of moving stations” as taught by Gopalakrishnan so that it would use particular modulation schemes to reduce interference of the communication links between the UAVs (see col. 5, lines 3-8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US Publication 2020/0229206 A1) in view of Zavesky et al. (US Publication 2018/0035306 A1), and in further view of Jalali et al. (US Publication 2011/0286325 A1).
Regarding claim 8, Badic and Zavesky disclose the method of claim 1.
Badic may not explicitly show “modeling multi-station interference between the mesh network and one or more fixed stations.”
However, Jalali, in the same field of endeavor, teaches “modeling multi-station interference between the mesh network and one or more fixed stations (interference between the mesh network of mobile segment nodes and terrestrial microwave links can be reduced by configuring the antenna gain of the mesh network ground segment nodes to be the same or greater than the gain of terrestrial microwave links, see paragraph 0076).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “modeling multi-station interference between the mesh network and one or more fixed stations” as taught by Jalali so that it would reduce interference to below thermal noise levels so that the mesh network has a negligible impact to the performance of the terrestrial microwave links (see paragraph 0076).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US Publication 2020/0229206 A1) in view of Zavesky et al. (US Publication 2018/0035306 A1), and in further view of Farmanbar et al. (US Publication 2016/0080257 A1).
Regarding claim 9, Badic and Zavesky disclose the method of claim 1.
Badic may not explicitly show “the aggregate network metric is based on a signal quality per handset output from modeling the transmission supply and a capacity demand per handset output from modeling the capacity demand.” 
However, Farmanbar, in the same field of endeavor, teaches “the aggregate network metric is based on a signal quality per handset output from modeling the transmission supply (the new allocated rate is computed based on supportable data rate, see paragraph 0006; supportable data date is a function of spectral efficiency, which is a metric representing quality of a given link, see paragraph 0015) and a capacity demand per handset output from modeling the capacity demand (rate allocator computes an allocated data rate for all paths of the at least one UE according to flow demand constraints, see paragraphs 0006, 0029; the sum of allocated traffic over all paths for a given user is equal to the traffic demand for that user, see paragraph 0014).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “the aggregate network metric is based on a signal quality per handset output from modeling the transmission supply and a capacity demand per handset output from modeling the capacity demand” as taught by Farmanbar so that it would be able to compute and allocate a data rate for the paths of at least one UE according to flow demand constraints and supportable data rate (see paragraph 0006).

Regarding claim 10, Badic and Zavesky disclose the method of claim 1.
Badic may not explicitly show “modeling the capacity demand results in a cyclical representation of a capacity demand per handset.”
However, Farmanbar, in the same field of endeavor, teaches “modeling the capacity demand results in a cyclical representation of a capacity demand per handset (rate allocator computes an allocated data rate for all paths of the at least one UE according to flow demand constraints, link capacities for the fixed capacity segments, and the at least one supportable data rate, see paragraphs 0006, 0029; the sum of allocated traffic over all paths for a given user is equal to the traffic demand for that user, see paragraph 0014).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “modeling the capacity demand results in a cyclical representation of a capacity demand per handset” as taught by Farmanbar so that it would be able to compute and allocate a data rate for the paths of at least one UE according to flow demand constraints and supportable data rate (see paragraph 0006).

Regarding claim 11, Badic and Zavesky disclose the method of claim 1.
Badic may not explicitly show “modeling the capacity demand results in a static representation of a capacity demand per handset.”
However, Farmanbar, in the same field of endeavor, teaches “modeling the capacity demand results in a static representation of a capacity demand per handset (rate allocator begins with initial allocated rates for all paths of all UEs, see paragraphs 0028, 0035; the sum of allocated traffic over all paths for a given user is equal to the traffic demand for that user, see paragraph 0014).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “modeling the capacity demand results in a static representation of a capacity demand per handset” as taught by Farmanbar so that it would reduce interference to below thermal noise levels so that it would be able to compute and allocate a data rate for the paths of at least one UE according to flow demand constraints and supportable data rate (see paragraph 0006).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US Publication 2020/0229206 A1) in view of Zavesky et al. (US Publication 2018/0035306 A1), and in further view of Kasch et al. (US Publication 2018/0060476 A1).
Regarding claim 12, Badic and Zavesky disclose the method of claim 1.
Badic may not explicitly show “outputting a simulated dynamic hybrid network using the aggregate network metric.”
However, Kasch, in the same field of endeavor, teaches “outputting a simulated dynamic hybrid network using the aggregate network metric (a heatmap is of the signal measurements of metrics such as throughput is complete, a heatmap representation of the signal quality and coverage for the deployment area may be generated and displayed to the user, see paragraphs 0036-0037).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “modeling the capacity demand results in a static representation of a capacity demand per handset” as taught by Kasch so that it would display a visual representation of the signal quality and coverage to the user (see paragraphs 0036-0037).
Regarding claim 13, Badic and Zavesky disclose the method of claim 12.
Badic may not explicitly show “the simulated dynamic hybrid network is represented using a heatmap.”
However, Kasch, in the same field of endeavor, teaches “the simulated dynamic hybrid network is represented using a heatmap (a heatmap is of the signal measurements of metrics such as throughput is complete, a heatmap representation of the signal quality and coverage for the deployment area may be generated and displayed to the user, see paragraphs 0036-0037).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “the simulated dynamic hybrid network is represented using a heatmap” as taught by Kasch so that it would display a visual representation of the signal quality and coverage to the user (see paragraphs 0036-0037).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US Publication 2020/0229206 A1) in view of Zavesky et al. (US Publication 2018/0035306 A1), and in further view of Dupray et al. (US Publication 2017/0069214 A1).
Regarding claim 15, Badic and Zavesky disclose the method of claim 14.
Badic may not explicitly show “modeling the dynamic hybrid network comprises performing a regression analysis over a series of locations from an actual vehicle trajectory.”
However, Dupray, in the same field of endeavor, teaches “modeling the dynamic hybrid network comprises performing a regression analysis over a series of locations from an actual vehicle trajectory (regression model on the various locations of a UAV is performed based on prior physical experimentation, see paragraph 0218).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “modeling the dynamic hybrid network comprises performing a regression analysis over a series of locations from an actual vehicle trajectory” as taught by Dupray so that it would calculate the actual probability of safety for the UAV (see paragraph 0218).

Regarding claim 16, Badic and Zavesky disclose the method of claim 14.
Badic may not explicitly show “modeling the dynamic hybrid network comprises performing a regression analysis over a series of locations from a simulated vehicle trajectory.”
However, Dupray, in the same field of endeavor, teaches “modeling the dynamic hybrid network comprises performing a regression analysis over a series of locations from a simulated vehicle trajectory (regression model on the various locations of a UAV is performed based on prior simulations, see paragraph 0218).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Badic to include “modeling the dynamic hybrid network comprises performing a regression analysis over a series of locations from a simulated vehicle trajectory” as taught by Dupray so that it would calculate the actual probability or distribution of probabilities of safety for the UAV (see paragraph 0218).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN D MEW/            Primary Examiner, Art Unit 2471